Fourth Court of Appeals
                                  San Antonio, Texas
                                       February 22, 2021

                                      No. 04-20-00298-CV

                           HOWELL CRANE & RIGGING, INC.,
                                    Appellant

                                                v.

                                 Robert Lee WAMMACK, Jr.,
                                           Appellee

                  From the 408th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2016-CI-09279
                        Honorable Angelica Jimenez, Judge Presiding


                                         ORDER

         After we granted Appellant’s first motion for extension of time to file a reply brief, we
set it due on February 22, 2021. See TEX. R. APP. P. 38.6(c). Before the once-extended due date,
Appellant filed a second unopposed motion for an extension of time to file the reply brief until
March 15, 2021.
       Appellant’s motion is GRANTED. The reply brief is due on March 15, 2021. See id. R.
38.6(d).



                                                     _________________________________
                                                     Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of February, 2021.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ, Clerk of Court